Exhibit 10.2
SUBSCRIPTION AGREEMENT
     This subscription agreement (this “Subscription Agreement”) is dated
September 23, 2009, by and between the investor identified on the signature page
hereto (“Investor”), and Rentech, Inc., a Colorado corporation (the “Company”),
whereby the parties agree as follows:
1. Subscription.

  a)   Investor agrees to buy and the Company agrees to sell and issue to
Investor such number of shares of the Company’s common stock, $0.01 par value
per share (the “Common Stock”), set forth on the signature page hereto for the
aggregate purchase price set forth on the signature page hereto (the “Purchase
Price”). The shares of Common Stock to be issued to Investor are hereinafter
referred to as the “Shares”.     b)   The Shares have been registered on a Form
S-3, File No. 333-158256, which registration statement (the “Registration
Statement”) has been declared effective by the Securities and Exchange
Commission, has remained effective since such date and is effective on the date
hereof. The Shares are being issued in connection with an offering (the
“Offering”) described in a Prospectus Supplement dated September 23, 2009, which
has been delivered to the Investor along with the base Prospectus dated May 20,
2009 (collectively, the “Prospectus”).     c)   On September 28, 2009 (the
“Closing Date”), in accordance with Rule 15c6-1 promulgated under the Securities
Exchange Act of 1934, as amended, and subject to the satisfaction or waiver of
all of the closing conditions set forth in the Placement Agency Agreement (the
“Placement Agreement”), dated September 23, 2009, by and among the Company,
Sellers and the placement agent named therein (the “Placement Agent”), the
Placement Agent will disburse, or cause to be disbursed, to the Company an
amount equal to the product of (x) the aggregate number of Shares the Investor
has agreed to purchase and (y) the Purchase Price for such Shares, less its
commissions and reimbursable expenses. Upon receipt of such disbursement by the
Company and the Placement Agent, the Company shall immediately cause the Shares
to be delivered directly to Investor. The transfer of the Shares shall be made
through the facilities of The Depository Trust Company’s DWAC system in
accordance with the instructions set forth on the signature page attached hereto
under the heading “DWAC Instructions.”

2. Company Representations and Warranties. The Placement Agreement contains
representations, warranties, covenants and agreements of the Company that may be
relied upon by the Investor, which shall be a third party beneficiary thereof.
The Company confirms that neither it nor any other person acting on its behalf
has provided the Investor or their agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information, except as will be disclosed in the Prospectus and the Company’s
press release in connection with the Offering. The Company understands and
confirms that the Investor will rely on the foregoing in effecting transactions
in securities of the

 



--------------------------------------------------------------------------------



 



Company. In addition to and without limiting the foregoing, the Company
represents and warrants that: (a) it has full right, power and authority to
enter into this Subscription Agreement and to perform all of its obligations
hereunder; (b) this Subscription Agreement has been duly authorized and executed
by and constitutes a valid and binding agreement of the Company enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights and remedies of creditors generally; (c) the execution and delivery of
this Subscription Agreement and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (i) the
Company’s articles of incorporation or by-laws, or (ii) any material agreement
or any law or regulation to which the Company is a party or by which any of its
property or assets is bound; (d) the Shares have been duly authorized for sale
and issuance, and when issued and delivered, will be validly issued, fully paid
and nonassessable; (e) the Registration Statement and any post-effective
amendment thereto filed pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), at the time it became effective, did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;
(f) the Prospectus did not contain as of its respective date, and as of the date
hereof does not contain, any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; and
(g) all preemptive rights or rights of first refusal held by stockholders of the
Company and applicable to the transactions contemplated hereby, if any, have
been duly satisfied or waived in accordance with the terms of the agreements
between the Company and such stockholders conferring such rights.
3. Investor Representations, Warranties and Acknowledgments. Investor represents
and warrants that: (a) it has full right, power and authority to enter into this
Subscription Agreement and to perform all of its obligations hereunder; (b) this
Subscription Agreement has been duly authorized and executed by and constitutes
a valid and binding agreement of Investor enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights and remedies of
creditors generally; (c) the execution and delivery of this Subscription
Agreement and the consummation of the transactions contemplated hereby do not
conflict with or result in a breach of (i) Investor’s certificate of
incorporation or by-laws (or other similar governing documents), or (ii) any
material agreement or any law or regulation to which Investor is a party or by
which any of its property or assets is bound; and (d) prior to the execution
hereof, Investor has had full access to and relied only upon (i) the Base
Prospectus, (ii) any prospectus supplements to the Base Prospectus, including in
each case information incorporated by reference therein, and (iii) the pricing,
placement agency and expense information contained in this Agreement. The
Investor further acknowledges that other investors (“Other Investors”) are
concurrently entering into subscription agreements in substantially the same
form as this Subscription Agreement as part of the Offering.
4. Company Covenants. The Company and the Investor agree that the Company shall,
prior to the opening of the financial markets in New York City the date hereof,
issue a press release announcing the Offering and disclosing all material
information regarding the Offering, but in no event will such press release be
issued before the last Subscription Agreement relating to the Offering has been
executed by the Company and the applicable Other Investor.

-2-



--------------------------------------------------------------------------------



 



5. Conditions to the Company’s Obligations. In addition to any other conditions
set forth herein, the Company’s obligation to issue and sell the Shares to the
Investor shall be subject to: (a) the receipt by the Company of the Purchase
Price for the Shares being purchased hereunder as set forth on the Signature
Page and (b) the accuracy in all material respects of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.
6. Conditions to the Investor’s Obligations. In addition to any other conditions
set forth herein, the Investor’s obligation to purchase the Shares will be
subject to (a) the condition that the Placement Agent shall not have terminated
the Placement Agreement pursuant to the terms thereof, (b) the satisfaction in
all material respects of the conditions to the Placement Agent’s obligation to
closing in the Placement Agreement, and (c) the accuracy in all material
respects of the representations and warranties made by the Company and the
fulfillment of those undertakings of the Company to be fulfilled prior to the
Closing Date. The Investor’s obligations are not conditioned on the purchase of
Common Stock by the Other Investors in the Offering.
7. Miscellaneous.

  a)   Brean Murray, Carret & Co., LLC is serving as placement agent in this
transaction and consummation of the transaction is subject to the terms and
conditions of the Placement Agreement.     b)   Except as otherwise provided
herein, this Subscription Agreement constitutes the entire understanding and
agreement between the parties with respect to its subject matter and there are
no agreements or understandings with respect to the subject matter hereof which
are not contained in this Subscription Agreement. This Subscription Agreement
may be modified only in writing signed by the parties hereto.     c)   In the
event that the Placement Agreement is terminated by the Placement Agent pursuant
to the terms thereof, this Agreement shall terminate without any further action
or liability on the part of the parties hereto.     d)   This Subscription
Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and shall become effective
when counterparts have been signed by each party and delivered to the other
parties hereto, it being understood that all parties need not sign the same
counterpart. Execution may be made by delivery by facsimile or PDF.     e)   The
provisions of this Subscription Agreement are severable and, in the event that
any court or officials of any regulatory agency of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Subscription shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Subscription Agreement and this Subscription Agreement shall be reformed
and construed as if such invalid or illegal or unenforceable provision, or part
of such provision, had

-3-



--------------------------------------------------------------------------------



 



      never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible, so long as such construction
does not materially adversely effect the economic rights of either party hereto.
    f)   All communications hereunder shall be in writing and shall be mailed,
hand delivered, sent by a recognized overnight courier service such as Federal
Express, or sent via facsimile and confirmed by letter, to the party to whom it
is addressed at the following addresses or such other address as such party may
advise the other in writing:         To the Company: as set forth on the
signature page hereto.         To the Investor: as set forth on the signature
page hereto.         All notices hereunder shall be effective upon receipt by
the party to which it is addressed.     g)   This Agreement shall be governed by
and interpreted in accordance with the laws of the State of New York for
contracts to be wholly performed in such state and without giving effect to the
principles thereof regarding the conflict of laws. To the extent determined by
such court, the prevailing party shall reimburse the other party for any
reasonable legal fees and disbursements incurred in enforcement of, or
protection of any of its rights under this Agreement.

*****

-4-



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this letter.

            COMPANY:

RENTECH, INC.
      By:           Name:           Its:     

Address for Notice:
Rentech, Inc.
10877 Wilshire Boulevard, Suite 710
Los Angeles, California 90024
Attention: Chief Executive Officer
Telephone: 310.571.9800
With a copy to:
Latham & Watkins LLP
140 Scott Drive
Menlo Park, CA 94025
Attention: Anthony J. Richmond
Telephone: (650) 463-2643
Wire Instructions:

-5-



--------------------------------------------------------------------------------



 



          Number of Shares: ____________  INVESTOR:
      By:           Name:       Purchase Price per Share: ______    Its:       

Name and address for notice:
DWAC Instructions:
Name of DTC Participant:
DTC Participant Number:
Account Number:

-6-